Citation Nr: 1004412	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus with hammertoes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and S. K.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In October 2009, the Veteran and S. K., a friend, testified 
at a personal hearing over which the undersigned Acting 
Veterans Law Judge presided while at the RO.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate her claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

During the October 2009 hearing, the Veteran indicated that 
she had been receiving ongoing treatment for her service-
connected bilateral pes planus with hammertoes at the VA 
Medical Center in Decatur, Georgia.  A review of the claims 
file reveals that the most recent VA outpatient treatment 
record is dated in January 2007.  The Veteran also indicated 
that she had been contemplating having surgery on both her 
feet as a result of the service-connected disability.  As 
such, on remand, an effort should be undertaken to obtain 
any VA outpatient or hospital treatment records of the 
Veteran for treatment (to include surgical) of her bilateral 
pes planus with hammertoes dated since January 2007.

During her October 2009 hearing, the Veteran reported that 
the symptoms associated with her service-connected bilateral 
pes planus with hammertoes had increased in severity since 
her most recent VA examination in November 2008.  As such, 
the Board finds that an updated VA examination is needed to 
fully and fairly evaluate the Veteran's claim for an 
increased rating.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  Thus, the Board has no discretion and must 
remand this claim.  

Additionally, during the October 2009 hearing, the Veteran 
appeared to indicate that she was unable to work full time 
due to her bilateral pes planus with hammertoes.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court 
of Appeals for Veterans' Claims (Court) held that a claim 
for a total disability rating based on individual 
unemployability, due to service-connected disability (TDIU) 
is  part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

Further, the Veteran clarified that in asserting a claim for 
an increased disability rating for her service-connected 
bilateral pes planus with hammertoes, she was seeking 
service connection for a psychiatric disorder secondary to 
her service-connected disability.  The Court has held that a 
claimant's identification of the benefit sought does not 
require technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007).  The Court has further held 
that a claimant may satisfy this requirement by referring to 
a body part or system that is disabled or by describing 
symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (stating that, when determining the scope of a 
claim, the Board must consider the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim).  Because the Veteran 
maintains that she is unemployable due to her bilateral pes 
planus with hammertoes and her asserted psychiatric 
disorder, the Board finds that her psychiatric disorder 
claim is inextricably intertwined with the TDIU aspect of 
her pending increased rating claim.

When a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined, and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, as the Veteran has raised the 
issue of service connection for a psychiatric disorder 
secondary to the service-connected bilateral pes planus with 
hammertoes, on remand, the aforestated VA medical 
examination of the Veteran should include consideration of 
whether the asserted psychiatric disorder impacts the 
service-connected bilateral pes planus with hammertoes, to 
include whether such disability prevents her from securing 
or following a substantially gainful occupation.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Clemons, 23 Vet. App. at 5.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate 
with the claims file any VA outpatient or 
hospital treatment records of the Veteran 
for treatment of her bilateral pes planus 
with hammertoes dated since January 2007 
from the VA Medical Center in Decatur, 
Georgia.  If a negative response is 
received from the Veteran, such should be 
associated with the claims file.

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
to determine the nature and severity of 
her bilateral pes planus with hammertoes.  
The claims folder should be made available 
and reviewed by the examiner.  All 
appropriate diagnostic testing should be 
performed.

The examiner should specifically include 
determinations regarding whether the 
Veteran's pes planus is manifested by 
marked pronation; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement; severe spasm of the 
tendo Achillis on manipulation; and if 
either of her flatfeet with hammertoes are 
improved by orthopedic shoes or 
appliances.

An opinion must also be obtained as to 
whether any the Veteran is currently 
diagnosed with any psychiatric disability, 
and if so, whether such disability was 
either caused by or is otherwise 
aggravated by the Veteran's service-
connected bilateral pes planus with 
hammertoes or is related to or had its 
onset in service.

The examiner should also comment on the 
impact of the claimed increase in severity 
of the Veteran's disability(ies), if any, 
on her employment and activities of daily 
life.  The examiner should discuss all 
impairment and/or symptoms caused by her 
service-connected disability(ies), and 
state the impact that these symptoms 
and/or impairment have on her ability to 
work, to include whether such 
disability(ies) prevent her from securing 
or following a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed shall be provided. 

3.  The RO/AMC will then readjudicate the 
Veteran's claim for an increased 
disability rating for the service-
connected bilateral pes planus with 
hammertoes.  In so doing, the RO/AMC shall 
consider whether the Veteran has a 
psychiatric disorder that is secondary to 
her service-connected bilateral pes planus 
with hammertoes, and whether she is 
entitled to a TDIU are a result thereof.  
If the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  All 
claims are remanded by the Board or by the Court for 
development or other appropriate action must be handled
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

